              Case 2:20-cv-00331-JCC Document 16 Filed 07/28/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HCL AMERICA, INC., a California corporation, CASE NO. C20-0331-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    KARTHIK VENKATESAN, an individual,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to extend the deadline to serve
18   Defendant (Dkt. No. 14). Having thoroughly considered the motion and the relevant record, the
19   Court finds good cause to extend the service deadline pursuant to Federal Rule of Civil
20   Procedure 4(m). Accordingly, the Court hereby GRANTS the motion and EXTENDS the
21   deadline for Plaintiff to serve Defendant to August 6, 2020.
22          DATED this 28th day of July 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C20-0331-JCC
     PAGE - 1
